DETAILED ACTION
Notice of Pre-AlA or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Office Action is in response to the Applicant's reply filed August 2, 2022 to the restriction requirement made on July 22, 2022.
	Applicant's election of Group III claims 21-25 and the species ceteareth-10 phosphate as the high Krafft temperature surfactant and petrolatum as the moisturizing agent in the reply filed on August 2, 2022 acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The restriction requirement is deemed proper and made FINAL.   
Claims 1-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 1-8 and are herein acted on the merits.
The restriction requirement is deemed proper and made FINAL.
Claims 1-25 are pending.
Claims 21-25 are herein acted on the merits.
Application Priority
This application filed 3/24/2022, is a CON of PCT/US2021/031144 filed on 05/06/2021
which claims priority to the PCT/US2021/031144 and  PRO 63/021,400 filed 05/07/2020.


The following rejections are made:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne (US9884050B1).
The claims are examined to the extent that they read on a method for reducing the extraction of epidermal lipids and increasing epidermal barrier function, comprising topically administering a formulation comprising a high Krafft temperature surfactant, a moisturizer and water to a patient in need of such treatment. The species elections are ceteareth-10 phosphate as the high Krafft temperature surfactant and petrolatum as the moisturizing agent.
Osborne teaches formulations comprising white petrolatum, Crodafos ™ CES (Cetearyl Alcohol, Dicetyl Phosphate, and Ceteth-10 Phosphate)((anionic and Krafft temp above 52C)), and purified water.
The reference teaches an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 15 of US 9895359 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for inhibiting roflumilast crystal growth or changes in particle size in a composition comprising roflumilast, white petrolatum, isopropyl palmitate, cetearyl alcohol, dicetyl phosphate, ceteth-10 phosphate, hexylene glycol, diethylene glycol monoethyl ether, methylparaben, propylparaben, and purified water, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene glycol), however both are generally drawn to a similar process of making an oil in water microemulsion.
The reference teaches an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.

Claims 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 26 of Applic. No. 17402051. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for improving the therapeutic outcome of treatment with roflumilast, comprising topically administering a composition comprising roflumilast 0.3% w/w white petrolatum 10.0% w/w isopropyl palmitate 5.0% w/w cetearyl alcohol, dicetyl phosphate 10.0% w/w and ceteth-10 phosphate diethylene glycol monoethyl ether 25.0% w/w methylparaben 0.2% w/w propylparaben 0.05% w/w, and purified water q.s. ad 100 (49.45%), wherein the pH is adjusted to 5.5, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene glycol), however both are generally drawn to a similar process of making an oil in water microemulsion.
The reference teaches an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13 of US 11129818 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to method for improving the therapeutic outcome of treatment with roflumilast, comprising topically administering a composition comprising roflumilast 0.3% w/w white petrolatum 10.0% w/w isopropyl palmitate 5.0% w/w cetearyl alcohol, dicetyl phosphate 10.0% w/w and ceteth-10 phosphate diethylene glycol monoethyl ether 25.0% w/w methylparaben 0.2% w/w propylparaben 0.05% w/w, and purified water q.s. ad 100 (49.45%), wherein the pH is adjusted to 5.5, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene glycol), however both are generally drawn to a similar process of making an oil in water microemulsion.
The reference teaches an identical formulation comprising the petrolatum and ceteth-10 phosphate of the claims administered to the skin of a patient.  The method of reducing the extraction of epidermal lipids and increasing epidermal barrier function is inherent.
Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627